IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 102 WM 2020
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
KEVIN LEE KERR,                             :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamus” is DENIED.